                  Case 1:18-bk-13108                 Doc 35   Filed 06/11/19 Entered 06/11/19 10:24:26    Desc
                                                                 Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF OHIO
                                                  WESTERN (CINCINNATI) DIVISION


               In Re:                                              §
                                                                   §
               SCHUHOLZ, STEVEN EDWARD                             §     Case No. 18-13108
                                                                   §
                                   Debtor                          §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       ELLIOTT POLANIECKI, TRUSTEE, chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 23,890.00                                Assets Exempt: 162,757.82
               (Without deducting any secured claims)

               Total Distributions to Claimants: 33,606.25                Claims Discharged
                                                                          Without Payment: 931,416.80

               Total Expenses of Administration: 4,893.75


                       3) Total gross receipts of $ 38,500.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 38,500.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 1:18-bk-13108                 Doc 35    Filed 06/11/19 Entered 06/11/19 10:24:26          Desc
                                                             Page 2 of 11




                                                   CLAIMS            CLAIMS               CLAIMS                 CLAIMS
                                                 SCHEDULED          ASSERTED             ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 1,175,727.01    $ 1,080,949.03       $ 1,080,949.03                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                            NA           4,893.75             4,893.75                 4,893.75

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                    NA                NA                   NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                     NA                NA                   NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                               965,038.92        666,701.08            666,701.08                33,606.25

TOTAL DISBURSEMENTS                                $ 2,140,765.93    $ 1,752,543.86       $ 1,752,543.86           $ 38,500.00


                  4) This case was originally filed under chapter 7 on 08/17/2018 . The case was pending
          for 10 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 06/06/2019                          By:/s/ELLIOTT POLANIECKI, TRUSTEE
                                                                           Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 1:18-bk-13108                 Doc 35    Filed 06/11/19 Entered 06/11/19 10:24:26               Desc
                                                               Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

2014 MERCEDES C300 (SALVAGE TITLE)
MILEAGE: 38,000                                                               1129-000                                      3,500.00

    SCHUHOLZ FAMILY PARTNERSHIP                                               1129-000                                     30,000.00

POSSIBLE CLAIM FOR LEGAL
MALPRACTICE AGAINST JAMES                                                     1129-000                                      5,000.00

TOTAL GROSS RECEIPTS                                                                                                      $ 38,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM           $ AMOUNT
                                                                                                    TRAN. CODE            PAID

NA                                                                                                      NA                        NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                   $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              Emery Federal C.U.
              7890 E Kemper Rd
              Cincinnati, OH 45249-1614                            172,936.96                  NA                 NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 1:18-bk-13108                 Doc 35     Filed 06/11/19 Entered 06/11/19 10:24:26          Desc
                                                              Page 4 of 11




                                                UNIFORM         CLAIMS
                                                                                CLAIMS           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.       SCHEDULED                                           CLAIMS PAID
                                                                               ASSERTED         ALLOWED
                                                 CODE       (from Form 6D)

            James T. Uren
            c/o Santen & Hughes LPA
            600 Vine Street #2700
            Cincinnati, OH 45202                                  902,546.00              NA               NA             0.00


            Mainsource Bank
            3723 Glenmore Ave
            Cincinnati, OH 45211                                   78,630.21              NA               NA             0.00


            PNC Bank
            Western Loan Center 2730
            Liberty Ave Bankruptcy Dept
            Pittsburgh, PA 15222                                   21,239.84              NA               NA             0.00


            Rollin Hills Condo Assoc
            c/o Towne Property 1055 St
            Paul Place Cincinnati, OH
            45202                                                     374.00              NA               NA             0.00


000003      EMERY FEDERAL C.U.                  4110-000                 NA       173,050.10       173,050.10             0.00


000004      JAMES T. UREN                       4120-000                 NA       907,898.93       907,898.93             0.00

TOTAL SECURED CLAIMS                                          $ 1,175,727.01   $ 1,080,949.03   $ 1,080,949.03           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 1:18-bk-13108                 Doc 35    Filed 06/11/19 Entered 06/11/19 10:24:26          Desc
                                                             Page 5 of 11




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:ELLIOTT
POLANIECKI, TRUSTEE                       2100-000                    NA            4,600.00        4,600.00           4,600.00


TRUSTEE EXPENSES:ELLIOTT
POLANIECKI, TRUSTEE                       2200-000                    NA              179.10          179.10            179.10


BOK FINANCIAL                             2600-000                    NA              114.65          114.65            114.65

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA           $ 4,893.75       $ 4,893.75        $ 4,893.75
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA            $ NA
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 1:18-bk-13108                 Doc 35    Filed 06/11/19 Entered 06/11/19 10:24:26        Desc
                                                             Page 6 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Chase
            PO Box 15153 Wilmington,
            DE 19886                                               100.00                 NA             NA            0.00


            Josephine Khoo-Smith
            c/o Santen & Hughes LPA
            600 Vine Street #2700
            Cincinnati, OH 45202                                     0.00                 NA             NA            0.00


            PNC Bank
            Western Loan Center 2730
            Liberty Ave Bankruptcy Dept
            Pittsburgh, PA 15222                                   456.06                 NA             NA            0.00


            Richard & Gail Thomas
            c/o William Flax 414 Walnut
            Street #514 Cincinnati, OH
            45202                                                    0.00                 NA             NA            0.00


            Schuholz Family Partnership
            53 Evergreen Circle
            Cincinnati, OH 45215                                15,000.00                 NA             NA            0.00


            Schuholz Family Partnership
            53 Evergreen Circle
            Cincinnati, OH 45215                                30,000.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 1:18-bk-13108                 Doc 35     Filed 06/11/19 Entered 06/11/19 10:24:26          Desc
                                                              Page 7 of 11




                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6F)              Claim)

            Synchrony Bank (Sam's Club)
            Attention Bankruptcy Dept
            PO Box 965060 Orlando, FL
            32896                                                  8,530.74                 NA              NA              0.00


            Synchrony Bank (Sam's Club)
            Attention Bankruptcy Dept
            PO Box 965060 Orlando, FL
            32896                                                    100.00                 NA              NA              0.00


            Total Care & Repair LLC
            53 Evergreen Circle
            Cincinnati, OH 45215                                193,614.17                  NA              NA              0.00


            Total Care & Repair, LLC
            53 Evergreen Circle
            Cincinnati, OH 45215                                  49,916.00                 NA              NA              0.00


            Wyoming 1529 LLC
            53 Evergreen Cir Cincinnati,
            OH 45215                                                 605.00                 NA              NA              0.00


            AMERICAN EXPRESS
000001      NATIONAL BANK                       7100-000             216.95              216.95          216.95           10.94


            HELEN H. ANDERSON
000002      REVOCABLE TRUST A                   7100-000        666,500.00          666,484.13      666,484.13        33,595.31

TOTAL GENERAL UNSECURED                                        $ 965,038.92       $ 666,701.08     $ 666,701.08      $ 33,606.25
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                              Case 1:18-bk-13108                     Doc 35 Filed 06/11/19
                                                                                                   FORM 1
                                                                                                             Entered 06/11/19 10:24:26                                            Desc
                                                                                               Page  8 of 11
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:        1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             18-13108       BB     Judge: BETH A. BUCHANAN                                                                              Trustee Name:                      ELLIOTT POLANIECKI, TRUSTEE
Case Name:           SCHUHOLZ, STEVEN EDWARD                                                                                                   Date Filed (f) or Converted (c):    08/17/18 (f)
                                                                                                                                               341(a) Meeting Date:                09/26/18
For Period Ending: 06/06/19                                                                                                                    Claims Bar Date:                    10/26/18



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. SINGLE-FAMILY HOME,                                                                   184,440.00                                0.00                                                0.00                     FA
 53 EVERGREEN CIRCINCINNATI OH
 2. 2003 PIAGGIO SCOOTER (NOT RUNNING)                                                          100.00                              0.00                                                0.00                     FA
 3. 2014 MERCEDES C300 (SALVAGE TITLE) MILEAGE: 38,000                                            0.00                         3,500.00                                             3,500.00                     FA
 4. 20 YEAR OLD TRAILER (NO TITLE)                                                                0.00                              0.00                                                0.00                     FA
 5. 1/2 INTEREST REFRIGERATOR-150 LIVING ROOM SET-200                                        1,200.00                               0.00                                                0.00                     FA
 6. 1/2 INTEREST TV(S)- 150 DVD-40 COMPUTER-100                                                 290.00                              0.00                                                0.00                     FA
 7. DOG                                                                                          25.00                              0.00                                                0.00                     FA
 8. PNC                                                                                          25.85                              0.00                                                0.00                     FA
 9. BENSONS TAVERN, LLC                                                                           0.00                              0.00                                                0.00                     FA
 10. WYOMING 1529, LLC                                                                            0.00                              0.00                                                0.00                     FA
 11. TOTAL CARE & REPAIR, LLC                                                                   233.00                              0.00                                                0.00                     FA
 12. SCHUHOLZ FAMILY PARTNERSHIP                                                           30,000.00                          30,000.00                                            30,000.00                     FA
 13. SCHUHOLZ FAMILY PARTNERSHIP, LLC                                                             0.00                              0.00                                                0.00                     FA
 14. PENSCO                                                                                     333.97                              0.00                                                0.00                     FA
 15. POSSIBLE CLAIM FOR LEGAL MALPRACTICE AGAINST JAMES                                     Unknown                            5,000.00                                             5,000.00                     FA
 16. POSSIBLE CLAIM AGAINST GLEN GALEMMO FOR THEFT                                          Unknown                                 0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $216,647.82                         $38,500.00                                           $38,500.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 02/28/19           Current Projected Date of Final Report (TFR): 02/28/19




LFORM1                                                                                                                                                                                                                          Ver: 22.01a
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                           Case 1:18-bk-13108               Doc 35     Filed 06/11/19 Entered 06/11/19 10:24:26                                Desc
                                                                                          Page  9 of2 11
                                                                                              FORM                                                                                               Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             18-13108 -BB                                                                                          Trustee Name:                      ELLIOTT POLANIECKI, TRUSTEE
  Case Name:           SCHUHOLZ, STEVEN EDWARD                                                                               Bank Name:                         BOK FINANCIAL
                                                                                                                             Account Number / CD #:             *******2228 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9348
  For Period Ending: 06/06/19                                                                                                Blanket Bond (per case limit):     $ 2,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                             3                                                4                                               5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                               0.00
          10/02/18        3       STEVEN EDWARD SCHUHOLZ                         2014 MERCEDES C300 (SALVAGE TITLE)                1129-000                   3,500.00                                    3,500.00
                                  53 EVERGREEN CIR
                                  CINCINNATI, OH 45215
          10/02/18       12       STEVEN EDWARD SCHUHOLZ                         SCHUHOLZ FAMILY PARTNERSHIP                       1129-000               30,000.00                                      33,500.00
                                  53 EVERGREEN CIR
                                  CINCINNATI, OH 45215
          10/31/18                BOK FINANCIAL                                  BANK SERVICE FEE                                  2600-000                                            36.94             33,463.06
          11/11/18       15       JAMES HARTKE                                   COMPROMISE LEGAL MALPRACTICE CLAIM                1129-000                   5,000.00                                   38,463.06
          11/30/18                BOK FINANCIAL                                  BANK SERVICE FEE                                  2600-000                                            51.93             38,411.13
          12/14/18                BOK FINANCIAL                                  BANK SERVICE FEE                                  2600-000                                            25.78             38,385.35
          12/18/18                Transfer to Acct #*******0020                  Bank Funds Transfer                               9999-000                                      38,385.35                     0.00

                                                                                                         COLUMN TOTALS                                    38,500.00              38,500.00                      0.00
                                                                                                             Less: Bank Transfers/CD's                         0.00              38,385.35
                                                                                                         Subtotal                                         38,500.00                   114.65
                                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                                         Net
                                                                                                                                                          38,500.00                   114.65




                                                                                                                             Page Subtotals               38,500.00                  38,500.00
                                                                                                                                                                                                         Ver: 22.01a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 1:18-bk-13108               Doc 35     Filed 06/11/19 Entered 06/11/19 10:24:26                                 Desc
                                                                                          PageFORM
                                                                                               10 of2 11
                                                                                                                                                                                                         Page:       2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit 9
  Case No:             18-13108 -BB                                                                                          Trustee Name:                       ELLIOTT POLANIECKI, TRUSTEE
  Case Name:           SCHUHOLZ, STEVEN EDWARD                                                                               Bank Name:                          Axos Bank
                                                                                                                             Account Number / CD #:              *******0020 Checking Account
  Taxpayer ID No:    *******9348
  For Period Ending: 06/06/19                                                                                                Blanket Bond (per case limit):      $ 2,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                             3                                                4                                                 5                         6                         7
    Transaction       Check or                                                                                                      Uniform                                                              Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                         0.00
          12/18/18                Transfer from Acct #*******2228                Bank Funds Transfer                               9999-000                 38,385.35                                              38,385.35
          12/18/18                Trsf In From BOK FINANCIAL                     INITIAL WIRE TRANSFER IN                          9999-000                                                                        38,385.35
          03/28/19     002001     ELLIOTT POLANIECKI, TRUSTEE                    Chapter 7 Compensation/Fees                       2100-000                                              4,600.00                  33,785.35
                                  9000 PLAINFIELD ROAD
                                  CINCINNATI, OH 45236
          03/28/19     002002     ELLIOTT POLANIECKI, TRUSTEE                    Chapter 7 Expenses                                2200-000                                               179.10                   33,606.25
                                  9000 PLAINFIELD ROAD
                                  CINCINNATI, OH 45236
          03/28/19     002003     AMERICAN EXPRESS NATIONAL BANK                 Claim 000001, Payment 5.04264%                    7100-000                                                10.94                   33,595.31
                                  C/O BECKET AND LEE LLP
                                  PO BOX 3001
                                  MALVERN PA 19355-0701
          03/28/19     002004     HELEN H. ANDERSON REVOCABLE TRUST              Claim 000002, Payment 5.04068%                    7100-000                                           33,595.31                          0.00
                                  AGREEMENT
                                  JOHN A. ANDERSON, TRUSTEE
                                  11150 MAPLE KNOLL TER. #J204
                                  CINCINNATI, OH 45246

                                                                                                         COLUMN TOTALS                                      38,385.35                 38,385.35                           0.00
                                                                                                             Less: Bank Transfers/CD's                      38,385.35                      0.00
                                                                                                         Subtotal                                                  0.00           38,385.35
                                                                                                             Less: Payments to Debtors                                                 0.00
                                                                                                         Net
                                                                                                                                                                   0.00           38,385.35
                                                                                                                                                                                 NET                           ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                      BALANCE
                                                                                        Checking Account (Non-Interest Earn - ********2228                   38,500.00                     114.65                         0.00
                                                                                                         Checking Account - ********0020                            0.00                38,385.35                         0.00
                                                                                                                                                 ------------------------   ------------------------   ------------------------
                                                                                                                                                             38,500.00                  38,500.00                         0.00


                                                                                                                             Page Subtotals                 38,385.35                    38,385.35
                                                                                                                                                                                                                   Ver: 22.01a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 1:18-bk-13108               Doc 35   Filed 06/11/19 Entered 06/11/19 10:24:26                          Desc
                                                                                        PageFORM
                                                                                             11 of2 11
                                                                                                                                                                                          Page:     3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit 9
  Case No:             18-13108 -BB                                                                                   Trustee Name:                    ELLIOTT POLANIECKI, TRUSTEE
  Case Name:           SCHUHOLZ, STEVEN EDWARD                                                                        Bank Name:                       Axos Bank
                                                                                                                      Account Number / CD #:           *******0020 Checking Account
  Taxpayer ID No:    *******9348
  For Period Ending: 06/06/19                                                                                         Blanket Bond (per case limit):   $ 2,000,000.00
                                                                                                                      Separate Bond (if applicable):


           1              2                             3                                            4                                            5                       6                    7
    Transaction       Check or                                                                                               Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                                                                                                                          ==============           ==============        ==============
                                                                                                                                           (Excludes Account       (Excludes Payments          Total Funds
                                                                                                                                                   Transfers)             To Debtors)            On Hand




                                 /s/    ELLIOTT POLANIECKI, TRUSTEE
          Trustee's Signature: __________________________________ Date: 06/06/19
                                 ELLIOTT POLANIECKI, TRUSTEE




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                   Ver: 22.01a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
